         Case 6:20-cr-00097-ADA Document 49 Filed 03/01/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             WACO DIVISION
UNITED STATES OF AMERICA                        §
                                                §      CRIMINAL NO:
vs.                                             §      WA:20-CR-00097(1)-ADA
                                                §
(1) CECILY ANN AGUILAR                          §

        ORDER CANCELLING JURY SELECTION AND TRIAL
        IT IS HEREBY ORDERED that the above entitled and numbered case having been set

for JURY SELECTION AND TRIAL on Monday, March 08, 2021 at 09:00 AM is hereby

CANCELLED until further order of the court. This case has been designated as a complex case.

A Status Conference will be set in the near future.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, United States Pretrial Services and the United

States Probation Office. If the defendant is on bond, counsel for the defendant shall notify the

defendant that this matter is cancelled.

        IT IS SO ORDERED this 1st day of March, 2021.




                                                ______________________________
                                                ALAN D ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE
